Citation Nr: 1135250	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for a sleep disability, to include sleep apnea.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970, including service in the Republic of Vietnam.  He received the Combat Infantry Badge, Army Commendation Medal, and Bronze Star Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for benign prostatic hypertrophy and sleep apnea.  Jurisdiction over the Veteran's claims has remained with the RO in Buffalo, New York.

In his January 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  He subsequently requested a hearing before a hearing officer at the RO in lieu of a Board hearing.  In May 2006, he testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In March 2008, the Board remanded the service connection claims for further development.

In June 2010, the Board inferred a claim for a TDIU as part of an appeal for higher initial ratings for bilateral peripheral neuropathy of the lower extremities.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the service connection claims and the inferred claim for a TDIU for further development at that time.
The issues of entitlement to service connection for prostate and sleep disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A TDIU is a lesser benefit than a combined 100 percent disability rating and the claim for a TDIU and the appeal for higher initial ratings for bilateral peripheral neuropathy of the lower extremities arose at the same time.


CONCLUSION OF LAW

The grant of a combined 100 percent disability rating for the entire period since the grant of service connection for bilateral peripheral neuropathy of the lower extremities renders moot the appeal for entitlement to a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The current claim for a TDIU and the appeal for higher initial ratings for bilateral peripheral neuropathy of the lower extremities have been recognized as arising at the same time.  In June 2010, the RO granted an increased 100 percent rating for ischemic coronary artery disease status post coronary artery bypass graft, effective April 29, 2009.  Also, in July 2010, the AMC implemented the Board's grant of higher initial 20 percent ratings for bilateral peripheral neuropathy of the lower extremities, effective June 29, 2004, and thereby assigned a 100 percent combined disability rating for the entire period since the grant of service connection for that disability (June 29, 2004).  Hence the grant of a 100 percent combined disability rating for the entire appeal period renders the claim for a TDIU moot.  The appeal as to the TDIU issue is therefore, dismissed.


ORDER

The appeal is dismissed.


REMAND

As the Veteran, had active military service in Vietnam during the period beginning in January 1962 and ending in May 1975, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Medical records, including an October 2004 VA examination report and a July 2006 sleep evaluation report from the Sleep and Wellness Centers of Western New York (Sleep Center) reveal that the Veteran has been diagnosed as having benign prostatic hypertrophy and sleep apnea.  

The Veteran contends that his current prostate and sleep disabilities are related to service, including in-service herbicide exposure or, in the alternative, that the prostate disability is related to his service connected diabetes mellitus.  He has submitted medical literature reflecting a possible relationship between diabetes and prostate problems.

In its June 2010 remand, the Board noted that the October 2004 VA examination was inadequate because no opinion was provided as to the etiology of the Veteran's current prostate disability.  Also, although no opinion was provided as to the etiology of any current sleep disability because there was no clinical evidence of any such disability at that time, the Veteran was subsequently diagnosed as having sleep apnea in July 2006.  Therefore, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for new VA examinations to obtain opinions as to the etiology of his current prostate and sleep disabilities.

The Veteran was scheduled for VA examinations in September 2010, however he failed to appear for the examinations.  In July and August 2011 statements, the Veteran's representative explained that the Veteran had been physically unable to attend the scheduled examinations due to health problems and had cancelled the examinations and that new examinations were requested.  As adequate opinions are needed as to the etiology of the current prostate and sleep disabilities, a remand is necessary to afford the Veteran new VA examinations.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on an August 2004 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he had received treatment for his disabilities at the VA Medical Center in Buffalo, New York (VAMC Buffalo) in the 1970s.  Also, in a February 2005 statement (VA Form 9), he reported that he had received treatment during the previous year for his disabilities and had attended an agent orange examination at an unspecified "VA hospital."

There are no VA treatment records in the Veteran's claims file and it does not appear as if any efforts have been undertaken to obtain any such records.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Veteran submitted the July 2006 sleep evaluation report from the Sleep Center which reveals that he had undergone a previous polysomnographic evaluation at that facility.  However, there are no additional treatment records from the Sleep Center in the Veteran's claims file and no attempts have been made to obtain any additional records from that facility.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any additional treatment records for sleep problems from the Sleep Center are directly relevant to the claim for service connection for a sleep disability.  A remand is also necessary to attempt to obtain any additional records from that facility.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA facility where he has received treatment for prostate and sleep problems, to include the dates of any such treatment.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for prostate and sleep disabilities from VAMC Buffalo and from any other sufficiently identified VA facility, from January 1970 to the present.

All efforts to obtain such records must be documented in the claims file.  If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

3.  The AOJ should take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for a sleep disability from the Sleep and Wellness Centers of Western New York.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

4.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule him for a VA examination to determine the etiology of his current prostate disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current prostate disability (any prostate disability diagnosed since June 2004) had its onset in service, is related to in-service herbicide exposure, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current prostate disability (any prostate disability diagnosed since June 2004) was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus.  The examiner should quantify the amount of any aggravation, if possible.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for prostate problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule him for a VA examination to determine the etiology of his current sleep disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep disability (any sleep disability diagnosed since June 2004) had its onset in service, is related to in-service herbicide exposure, or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


